DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3-6-2020 and            11-25-2020 are being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 7 and 8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 7 and 8 respectively of co-pending Application No. 16/811,230 in view of Kluge, U.S. Patent Application Publication Number 2010/0167662, published July 1, 2010. The claims of the application and co-pending application are not patentably distinct as the only difference is that the frequency groups of carrier signals are identical in the application and differ in the co-pending application. Kluge teaches differing carrier signals (¶39) and it is well within the skill of a person in the art to decide what types of signals to use for a given purpose.
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kluge in view of Ware, et. al., U.S. Patent Application Publication Number 2014/0159961, published June 12, 2014.

As per claims 1 and 6, Kluge discloses a distance measuring device configured to calculate a distance based on carrier phase detection, the distance measuring device comprising:
a calculation unit configured to, based on phase information acquired by a first device and a second device, at least one of the devices being movable, calculate a distance between the first device and the second device (Kluge, ¶5 and 10),
the first device including: a first reference signal source; and a first transceiver configured to transmit two or more first carrier signals using an output of the first reference signal source and to receive two or more second carrier signals (Kluge, ¶71),
the second device including: a second reference signal source that operates independently of the first reference signal source; and a second transceiver configured to transmit the two or more second carrier signals using an output of the second reference signal source and to receive the two or more first carrier signals (Kluge, ¶74),
wherein a frequency group of the two or more first carrier signals and a frequency group of the two or more second carrier signals are identical or substantially identical to each other (Kluge, ¶89-91),
the calculation unit calculates the distance based on a phase detection result obtained by receiving the first carrier signals and the second carrier signals (Kluge, ¶94).
Kluge fails to expressly disclose the signal sources operating continuously.
Ware teaches continuous operation of distance measuring equipment (¶65).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to provide continuous operation in order to gain the benefit of detecting any differences in distance in the event an object moves.

As per claim 2, Kluge as modified by Ware discloses the distance measuring device according to claim 1, wherein the first transceiver includes a first phase detector configured to detect respective phases of the two or more second carrier signals, and the second transceiver includes a second phase detector configured to detect respective phases of the two or more first carrier signals (Kluge, ¶92).

As per claim 3, Kluge as modified by Ware further discloses the distance measuring device according to claim 1,
wherein the first device includes: a first local oscillation signal generation unit configured to generate a frequency obtained by adding or subtracting a predetermined divided frequency of a reference frequency of the first reference signal source and a transmission frequency set using a phase locked loop; and a first RF mixer configured to receive an output of the first local oscillation signal generation unit as a local oscillation input to convert a received signal into an intermediate frequency (Kluge, Fig. 1 and ¶47),
and the second device includes: a second local oscillation signal generation unit configured to generate a frequency obtained by adding or subtracting a predetermined divided frequency of a reference frequency of the second reference signal source and a transmission frequency set using a phase locked loop; and a second RF mixer configured to receive an output of the second local oscillation signal generation unit as a local oscillation input to convert a received signal into an intermediate frequency (Kluge, Fig. 1 and ¶50).

As per claim 4, Kluge as modified by Ware further discloses the distance measuring device according to claim 1, wherein the first device includes: a first RF mixer configured to receive a signal having a frequency identical to a transmission frequency set using a phase locked loop as a local oscillation input; and a first up-converter configured to convert an output of the first RF mixer into an intermediate frequency based on a predetermined divided frequency, and the second device includes: a second RF mixer configured to receive a signal having a frequency identical to a transmission frequency set using a phase locked loop as a local oscillation input; and a second up-converter configured to convert an output of the second RF mixer into an intermediate frequency based on a predetermined divided frequency (Kluge, Fig. 1 and ¶47 and 50 where mixers, Los, upconverters and signal generators are all common and well-known components).

As per claim 7, Kluge as modified by Ware further discloses the distance measuring method according to claim 6, wherein the first transceiver and the second transceiver transmit and receive the two or more first carrier signals and the two or more second carrier signals in a plurality of times by time division (Kluge, ¶27).
As per claim 8, Kluge as modified by Ware further discloses the distance measuring method according to claim 6, wherein one of the first transceiver and the second transceiver transmits a single carrier signal in a time-division manner, another of the first transceiver and the second transceiver receives the single carrier signal, the first transceiver and the second transceiver perform frequency difference correction and initial phase correction by time-division transmission and reception of the single carrier signal in a plurality of times, and the distance is corrected based on phase correction information for correcting a phase error occurring when an initial phase at the time of transmission is different from an initial phase at the time of reception (Kluge, ¶37-39 providing for phase error correction).

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is provided on form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS E WINDRICH whose telephone number is (571)272-6417. The examiner can normally be reached M-F ~7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 5712726878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARCUS E WINDRICH/Primary Examiner, Art Unit 3619